Citation Nr: 0918805	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-03 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a cognitive 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1984.

Procedural history

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office in Montgomery, 
Alabama (the RO), which denied the Veteran's claims of 
entitlement to service connection for a "nervous disorder", 
a cognitive disorder, and headaches.  In December 2004, the 
Veteran moved to California; original jurisdiction now 
resides in the Oakland, California, RO.  

The Board initially observes that the Veteran has requested 
service connection for a "nervous condition", and the RO has 
adjudicated the claim under that denomination. It is clear, 
however, that what is meant by the term "nervous condition" 
is a psychiatric, rather than a neurological, disability.  
The issue on appeal has been rephrased accordingly.

During March 2009, the Veteran testified at a Travel Board 
hearing held at the RO before the undersigned Veterans Law 
Judge.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.



Issues not on appeal

in a May 2006 decision, the RO denied service connection for 
hearing loss and granted service connection for tinnitus with 
an evaluation of 10 percent disabling.  In a February 2008 
decision, the RO denied service connection for a shoulder 
condition, for post-traumatic stress disorder (PTSD), and for 
depression.  To the Board's knowledge, the Veteran has not 
filed a notice of disagreement as to any of those decisions, 
and they have become final.  Those issues are therefore not 
in appellate status, and they will be discussed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].    


REMAND

The Board finds that this case must be remanded for 
additional evidentiary and procedural development.

Reasons for remand

Service treatment records

As was noted in the Introduction, the Veteran served on 
active duty from July 1972 to May 1984.  The Veteran contends 
that the three claimed disabilities [a psychiatric disorder, 
a cognitive disorder with memory loss, and headaches] are due 
to his having been rendered unconscious and partially 
paralyzed by carbon monoxide poisoning during the winter of 
1973 when he was stationed in Korea.  

Review of the Veteran's service treatment records shows that 
they only cover the period starting in February 1980 until 
his discharge in May 1984.  In an August 2006 statement, the 
Veteran notified the RO that his service treatment records 
were incomplete, and he requested a special search to find 
the missing records.  Finding the missing service treatment 
records was also a topic of discussion at the March 2009 
hearing.  

A remand is needed in order to make further attempts to 
obtain the missing service treatment records.  See 38 C.F.R. 
§ 3.159(c)(2) ["VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency"]. 

Kent notice

The Board observes that since the RO's July 2004 decision, 
the United States Court of Appeals for veterans Claims has 
issued Kent v. Nicholson, 20 Vet. App. 1 (2006), requiring 
notice of the evidentiary requirements necessary to reopen a 
previously-denied claim, and of what evidence would be new 
and material to reopen the claim. 

The Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held 
that the regulation giving the Board direct authority to cure 
a procedural defect in an appeal by providing the claimant 
with notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If the record has a procedural defect with respect 
to the notice required under the VCAA, this may no longer be 
cured by the Board. The Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the appellant was provided adequate notice under 
the VCAA and the Board is without authority to do so.

Here, although the RO sent a VCAA notice letter to the 
Veteran during March 2004, it only partially complied with 
the notice required by Kent.  The letter did not notify the 
Veteran why the prior claim of service connection for 
headaches was denied, and what evidence would be new and 
material to reopen the claim.  A remand is therefore needed 
in order to afford the Veteran with complete notice as 
required by Kent.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should send the Veteran a 
corrective notice which complies with the 
notification requirements of the VCAA, to 
include the evidentiary requirements as 
to new and material evidence.  The 
Veteran should be notified of the bases 
for the previous denial of his claim of 
entitlement to service connection for 
headaches, and what evidence would be 
considered to be new and material to 
reopen the claim.  See Kent, supra.  

2.  VBA should make further attempts to 
obtain missing service treatment records 
for the period from July 1972 to February 
1980.  Request(s) need to be made to the 
appropriate military agency(s) to find 
and obtain the missing service treatment 
records.  Any materials obtained should 
be associated with the Veteran's claims 
folder.  If no records are obtained, an 
appropriate memorandum should be placed 
in the Veteran's claims folder, and the 
Veteran and his representative should be 
so notified. 

3.  After undertaking any additional 
development which it deems to be 
appropriate, VBA should then readjudicate 
Veteran's claims.  If the benefits sought 
on appeal are denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




